Citation Nr: 0400503	
Decision Date: 01/08/04    Archive Date: 01/22/04

DOCKET NO.  02-01 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a low 
back disability.

4.  Entitlement to an increased rating for a right knee 
disability, currently evaluated as 10 percent disabling.

5.  Entitlement to an increased rating for residuals of a 
left knee arthrotomy, currently evaluated as 10 percent 
disabling.

6.  Entitlement to an increased rating for degenerative joint 
disease of the left knee, currently evaluated as 10 percent 
disabling.

7.  Entitlement to a compensable rating for residuals of a 
right wrist injury. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran served on active duty from January 1976 to May 
1986.

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  
In that rating decision, the RO denied service connection for 
bilateral hearing loss and tinnitus, determined that new and 
material evidence had not been received to reopen a claim of 
entitlement to service connection for a low back disability, 
confirmed and continued 10 percent ratings for the veteran's 
right and left knee disabilities, and confirmed and continued 
a zero percent rating for residuals of a right wrist injury.  
The veteran duly appealed the RO's decisions.

Thereafter, in an August 2002 rating decision, the RO 
assigned separate 10 percent ratings for residuals of left 
knee arthrotomy and left knee degenerative joint disease.  
See VA O.G.C. Prec. Op. No. 23-97 (July 1, 1997), published 
at 62 Fed. Reg. 63,604 (1997) (holding that a claimant with 
service-connected arthritis and instability of the knee may 
be rated separately under Codes 5003 and 5257 so long as the 
evaluation of knee dysfunction under both codes does not 
amount to prohibited pyramiding under 38 C.F.R.§ 4.14).  
Although an increased rating has been granted, the issues of 
entitlement to ratings in excess of 10 percent for left knee 
arthrotomy and left knee degenerative joint disease remain in 
appellate status, as the maximum schedular ratings have not 
been assigned.  AB v. Brown, 6 Vet. App. 35 (1993). 

It is noted that, in connection with his current appeal, the 
veteran requested and was scheduled for a personal hearing 
before a Veterans Law Judge at the RO.  Although he was 
notified of the time and date of the hearing by mail, he 
failed to appear and neither furnished an explanation for his 
failure to appear nor requested a postponement or another 
hearing.  Pursuant to 38 C.F.R. § 20.702(d) (2003), when an 
appellant fails to appear for a scheduled hearing and has not 
requested a postponement, the case will then be processed as 
though the request for a hearing had been withdrawn.  
Accordingly, the Board will proceed with consideration of 
this appeal based on the evidence of record.


FINDINGS OF FACT

1.  In an April 1997 rating decision, the RO denied service 
connection for a low back disability.

2.  Although the veteran was notified of that determination 
and of his appellate rights in a May 1997 letter, he did not 
perfect an appeal within the applicable time period.

3.  The evidence added to the record since the final April 
1997 rating decision is either cumulative or does not bear 
directly and substantially upon the specific matter under 
consideration, and by itself or in connection with evidence 
previously assembled is not so significant that it must be 
considered in order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The April 1997 rating decision denying service connection 
for a low back disability is final.  38 U.S.C.A. § 7105(c) 
(West 2002); 38 C.F.R. § 20.1103 (2003).

2.  New and material evidence has not been received to reopen 
the claim of service connection for a low back disability.  
38 U.S.C.A. §§ 5107, 5108 (West 2002); 38 C.F.R. § 3.156 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA), with respect to the issue of 
whether new and material evidence has been received to reopen 
the claim of service connection for a low back disability.  

In pertinent part, the VCAA provides that VA has a duty to 
notify a claimant of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2003); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002The Board 
also notes that the veteran was advised of the pertinent 
provisions of the VCAA, including the respective 
responsibility of VA and the claimant to provide evidence, in 
the August 2002 Supplemental Statement of the Case.  Finally, 
the Board notes that in November 2003 written arguments, the 
veteran's representative acknowledged that the matter was 
ready for final disposition.  In view of the foregoing, the 
Board finds that the notification duties under the VCAA have 
been satisfied.  

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  
In this case, the veteran's service medical records are on 
file, as are post-service VA clinical records.  38 U.S.C.A. 
§ 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2), (3) (2003).  
The veteran has identified no private treatment records 
pertinent to this appeal.  Thus, there is no indication of 
any outstanding medical evidence, nor is there any indication 
that outstanding Federal department or agency records exist 
that should be requested.  38 U.S.C.A. § 5103A(b), (c)(3) 
(West 2002); 38 C.F.R. § 3.159(c)(1), (2) (2003).  Given the 
facts of this case and the issue on appeal, the Board 
concludes that VA has fulfilled any development duties to the 
veteran under the VCAA.  

Despite the foregoing, the Board notes that the VCAA left 
intact the requirement that a claimant must first present new 
and material evidence in order to reopen a previously and 
finally denied claim under 38 U.S.C.A. § 5108, before the 
Board may determine whether the duty to assist is fulfilled 
and proceed to evaluate the merits of that claim.  It is 
specifically noted that nothing in the VCAA shall be 
construed to require the Secretary to reopen a claim that has 
been disallowed except when new and material evidence is 
presented or secured, as described in 38 U.S.C.A. § 5108.  
See 38 U.S.C. § 5103A(f) (West 2002).  

I.  Factual Background

The veteran's service medical records are negative for 
complaints or findings of a low back disability.  At his 
January 1986 service separation medical examination, his 
spine was normal on clinical evaluation.  It is noted that 
the veteran was medically discharged from service in May 1986 
as a result of left and right knee disabilities.  

In June 1986, the veteran submitted an application for VA 
compensation benefits, including service connection for right 
and left knee disabilities.  His application is silent for 
any mention of a low back disability.

In July 1986, the veteran was afforded a VA medical 
examination in connection with his claim.  Examination of the 
knees revealed full range of motion and X-ray studies were 
normal.  The veteran complained of tenderness.  No complaints 
or abnormalities pertaining to the low back were recorded.  
The assessments included post operative residuals of the left 
and right knees.  

In an August 1986 rating decision, the RO granted service 
connection for a right knee disability and a left knee 
disability, and assigned separate 10 percent ratings under 
Diagnostic Code 5257.  

The veteran underwent a VA medical examination in June 1988, 
to determine the current severity of his service-connected 
disabilities.  The examination report is negative for 
complaints or findings of a low back disability.  In a July 
1988 rating decision, the RO confirmed and continued the 
ratings previously assigned.  

In August 1996, the veteran submitted a claim for an 
increased rating for his right and left knee disabilities, 
stating that such disabilities prevented him from working.  
He also claimed that he now had a low back disability as a 
result of his service-connected knee disabilities.  

VA clinical records dated from October 1994 to September 1996 
show that the veteran was treated for complaints of low back 
and bilateral knee pain.  

The veteran underwent a VA medical examination in March 1997, 
at which he reported that he had developed low back pain in 
the past two years.  The assessments included chronic, 
recurring lumbar strain.  The examiner indicated that it was 
his opinion that the veteran's low back disability was not 
related to his service-connected knee disabilities.  Rather, 
he noted that the veteran did heavy work and was an 
endomorph.  The examiner indicated that it was his belief 
that the lumbar strain was more likely related to these 
factors.  

In an April 1997 rating decision, the RO denied service 
connection for a low back disability.  Although the veteran 
was notified of this decision and his appellate rights in a 
May 1997 letter, he did not appeal within the applicable time 
period.

In July 2000, the veteran submitted another claim of service 
connection for a low back disability, again claiming that 
such disability was related to his service-connected knee 
disabilities.

In support of his claim, the RO obtained VA clinical records, 
dated from March 1998 to May 2002.  In pertinent part, these 
records show treatment for complaints of low back pain.  X-
ray studies of the low back in June 2000 revealed osteophytic 
formations involving L4 and L5.

The veteran underwent VA medical examination in August 2000, 
at which he delineated numerous complaints, including low 
back pain.  No pertinent diagnoses were noted.  

A report of a VA medical examination conducted in June 2002 
is negative for complaints or notations of a low back 
disability.  

II.  Analysis

As set forth above, in an April 1997 rating decision, the RO 
denied service connection for a low back disability.  
Although the veteran was notified of the decision, and of his 
procedural and appellate rights, he did not perfect an appeal 
within the applicable time period.  Thus, the decision is 
final and not subject to revision on the same factual basis.  
38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103 (2003).

In July 2000, the veteran filed an application to reopen his 
claim of service connection for a low back disability.  
Despite the finality of a prior adverse decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is furnished with respect to the claim 
which has been disallowed.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2003).

Pursuant to 38 C.F.R. 3.156(a), "new and material evidence" 
is evidence not previously submitted which bears directly and 
substantially upon the specific matter under consideration, 
is not cumulative or redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  It has been emphasized that, 
while not every piece of new evidence is "material," some 
new evidence may well contribute to a more complete picture 
of the circumstances surrounding the origin of a veteran's 
injury or disability, even where it may not eventually 
convince VA to alter its prior adverse decision.  See Hodge 
v. West, 155 Fed. 3rd 1356 (Fed. Cir. 1998).

Although regulations implementing the VCAA contain an 
amendment of the definition of new and material evidence and 
rules prescribing certain VA duties in the context of an 
attempt to reopen a finally decided claim, these changes 
specifically apply only to claims filed on or after August 
29, 2001.  38 C.F.R. §§ 3.156(a), 3.159(c), 3.159(c)(4)(iii) 
(2003).  As the veteran's claim to reopen was already pending 
on the effective date of the new regulations, and as the new 
regulations expressly apply only to newly-filed claims, the 
Board finds that such provisions are inapplicable here.

In this case, the evidence associated with the claims folder 
at the time of the April 1997 rating decision included the 
veteran's service medical records showing no diagnosis of a 
low back disability, post-service treatment records showing 
complaints of low back pain beginning in 1996, and a March 
1997 VA medical examination report containing an opinion to 
the effect that the veteran's current low back disability was 
due to his heavy work and body type, not his service-
connected knee disabilities.  The RO denied the claim on the 
basis that the evidence failed to establish that the 
veteran's low back disability was incurred in service or was 
causally related to any service-connected disability.  

In that regard, service connection may be granted for 
disability as a result of disease or injury incurred in or 
aggravated in service.  38 U.S.C.A. § 1131 (West 2002).  
Where a veteran served ninety days or more during a period of 
war and certain chronic diseases, including arthritis, become 
manifest to a degree of 10 percent within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in service even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2003).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

The evidence associated with the claims folder since the 
final April 1997 rating decision includes VA clinical records 
and a VA medical examination report showing treatment for 
continued complaints related to the veteran's low back 
disability.  The Board finds that this evidence is not new 
and material because the evidence that was before the RO in 
April 1997 contained these same facts.  At the time of that 
rating decision, the evidence also showed that the veteran 
was undergoing treatment for his low back disability.  
Because these additional medical records are cumulative of 
evidence that was previously considered by the RO, they are 
not new and material evidence within the meaning of 38 C.F.R. 
§ 3.156(a), and they do not provide a basis for reopening.

With respect to the veteran's statements to the effect that 
his current low back disability is related to his service-
connected knee disabilities, the Board likewise must find 
that they are not new and material evidence because they are 
reiterative of statements previously considered by the RO at 
the time of the prior decision.  Thus, this evidence is 
cumulative.  See Reid v. Derwinski, 2 Vet. App. 312 (1992).

Moreover, the Board notes that as the record does not 
establish that the veteran possesses a recognized degree of 
medical knowledge, he lacks the competency to provide 
evidence that requires specialized knowledge, skill, 
experience, training or education.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Indeed, in Moray v. Brown, 5 Vet. 
App. 211 (1993), the Court noted that lay persons are not 
competent to offer medical opinions or diagnoses and that 
such evidence does not provide a basis on which to reopen a 
claim of service connection.

In sum, the evidence received since the April 1997 rating 
decision, when viewed in conjunction with all other evidence 
of record, is cumulative and not probative of the issue at 
hand, namely, whether the veteran's current low back 
disability was incurred in or aggravated during service or is 
causally related to any service-connected disability.  Thus, 
this evidence is not "new and material" as contemplated by 
38 C.F.R. § 3.156(a), and provides no basis to reopen the 
veteran's claim of service connection for a low back 
disability.  38 U.S.C.A. § 5108.

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against the claim and the 
benefit of the doubt doctrine is not for application in the 
instant case.  38 U.S.C. § 5107(b) (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).



ORDER

New and material evidence having not been submitted, the 
application to reopen the claim of service connection for a 
low back disability is denied.



REMAND

Under the VCAA, the duty to assist includes providing a 
medical examination or obtaining a medical opinion when such 
is necessary to make a decision on the claim.  An examination 
or opinion is "necessary" if the evidence of record:  
(A) contains competent evidence that the claimant has a 
current disability, or persistent or recurrent symptoms of 
disability; and (B) establishes that the veteran suffered an 
event, injury or disease in service; (C) indicates that the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  38 C.F.R. § 3.159(c)(4) (2003).  It 
is significant to noted that the requirements set forth in 
paragraph (C) may be satisfied by competent evidence showing 
post-service treatment for the claimed disability.

In this case, the veteran claims entitlement to service 
connection for bilateral hearing loss and tinnitus, which he 
argues is related to his military duties.  The veteran's DD 
Form 214 indicates that his military occupational specialty 
was watercraft operator.  Although the veteran's service 
medical records are negative for complaints or findings of 
hearing loss or tinnitus, the record contains an August 2000 
VA audiometric study showing that the veteran now has a 
current hearing loss disability for VA compensation purposes 
and has been fitted with hearing aids.  The record, however, 
contains no medical opinion regarding the etiology of the 
veteran's current hearing loss disability.  As a result, the 
Board finds that a VA medical examination and opinion is 
required.  

In addition, as set forth above, the VCAA provides that VA 
has a duty to notify a claimant of any information and 
evidence needed to substantiate and complete a claim, and of 
what part of that evidence is to be provided by the claimant 
and what part VA will attempt to obtain for the claimant.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) 
(2003); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
A review of the record indicates that the veteran has not yet 
received the required notification with respect to the 
remaining issues on appeal.  

Accordingly, this case is REMANDED to the RO for the 
following:


1.  The RO should review the record and 
send an appropriate letter to the veteran 
to ensure compliance with all notice and 
assistance requirements set forth in the 
VCAA and its implementing regulations.  
This letter should also advise the 
veteran of the evidence necessary to 
substantiate his claims, as well as what 
evidence he is to provide and what 
evidence VA will attempt to obtain in 
accordance with Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The VCAA notice 
should also be in accordance with the 
recent decision in Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 
345 F.3d 1334 (Fed. Cir. 2003).  

2.  The RO should obtain from the North 
Texas VA Health Care System all VA 
clinical records pertaining to the 
veteran dated from May 2002 to the 
present.  

3.  The veteran should be afforded VA 
audiology examination to determine the 
nature and etiology of any current 
hearing loss and tinnitus.  The claims 
folder must be made available to the 
examiner for review in conjunction with 
the examination of the veteran.  The 
examiner should be requested to provide 
an opinion as to whether it is at least 
as likely as not that any hearing loss or 
tinnitus identified on examination was 
incurred during the veteran's active 
service.  A complete rationale for all 
opinion expressed by the examiner should 
be provided. 

4.  After the actions requested above 
have been completed, the RO should again 
review the record considering all of the 
evidence of record.  If the benefit 
sought on appeal remains denied, the 
appellant and representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The case should then be returned to the Board for further 
appellate consideration, if in order.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



